United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50560
                         Summary Calendar



ANNETTE S. MUECKE,

                                     Plaintiff-Appellant,

versus

B. THOMAS HALLSTEAD; STATE FARM LLOYDS,

                                     Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                       USDC No. 5:01-CV-805
                       --------------------

Before GARZA, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Annette S. Muecke appeals the district court’s denial of her

FED. R. CIV. P. 60(b) motion.   Although the motion purported to

relate only to the order granting summary judgment in favor of

the defendants, she also sought reconsideration of various other

district court orders.

     As an initial matter, we DENY State Farm’s motion to dismiss

for lack of jurisdiction, DENY Muecke’s motions to supplement the

record, DENY AS UNNECESSARY State Farm’s motion to strike one of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50560
                                  -2-

Muecke’s motions to supplement, and DENY Muecke’s motion for

sanctions.   Any remaining motions are likewise DENIED.

     This court reviews the denial of a FED. R. CIV. P. 60(b)

motion for an abuse of discretion.     Travelers Ins. Co. v.

Liljeberg Enters., Inc., 38 F.3d 1404, 1408 (5th Cir. 1994);

Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

Under this standard, “[i]t is not enough that the granting of

relief might have been permissible, or even warranted--denial

must have been so unwarranted as to constitute an abuse of

discretion.”     Eskenazi, 635 F.2d at 402.

     Muecke’s brief contains a series of rambling, disjointed,

and often incomprehensible arguments.       She also raises numerous

arguments that are largely irrelevant to the central issue on

appeal, i.e., whether the district court abused its discretion in

denying her FED. R. CIV. P. 60(b) motion.     After having reviewed

the record and the briefs on appeal, we conclude that Muecke has

failed to show that the district court’s denial of her FED. R.

CIV. P. 60(b) motion was so unwarranted as to constitute an abuse

of discretion.    Id.   The judgment of the district court is

AFFIRMED.

     Because the face of the appeal borders on being frivolous,

we caution Muecke that the filing of any frivolous appeals will

invite the imposition of sanctions in the future.      To avoid

sanctions, Muecke is further cautioned that she should review any
                          No. 04-50560
                               -3-

pending appeals to ensure that they do not raise arguments that

are frivolous.

     AFFIRMED; MOTION TO STRIKE DENIED AS UNNECESSARY; ALL OTHER

MOTIONS DENIED; SANCTION WARNING ISSUED.